DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 30 October 2020. As directed by the amendment: Claims 1-6, 9, and 11-19 have been amended, Claim 20 has been cancelled, and Claim 21 has been added.  Thus, Claims 1-19 and 21 are presently pending in this application.
Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites “further introduces introduce”, and therefore includes a repeated word.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 13 and 14, the claims have been amended to recite “wherein the decision tree further builds/refines” in Line 1. This appears to be intended to be “wherein the decision tree code further builds/refines”, as it is unclear as to how the decision tree itself could perform these steps. Therefore this limitation is indefinite. For purposes of examination these limitations will be interpreted as “the decision tree code”.  Appropriate correction is required. Claims 15-19 are rejected for depending on Claims 13 and 14. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, the claim recites a method for treating a disease comprising building a symptom-centric decision tree, navigating the symptom-centric decision tree, and providing treatment based on the determined disease. This is merely a mental process, because it is akin to having a doctor performing a medical diagnosis of a patient and mentally determining the likelihood of a patient’s disease based on his or her symptoms and telling the patient the diagnosis and possible treatments. For example, dependent Claim 10 recites using a “conversational inquiry” for symptom information. The only step that recites any specific structure is “navigating the symptom-centric decision tree using a processor based on information provided by a user”. 
Claims 11-19 and 21 provide additional structure regarding the specific computer and treatment system, and therefore are NOT considered to be directed to an abstract idea. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US Publication No. 2004/0044546).
Regarding Claim 1, Moore discloses a method for treating a disease (Abstract, Paragraph 0012, 0023), comprising  building a symptom-centric decision tree (Paragraph 0011-0012, 0051, 0061, see decision trees of Fig. 14-17), which accounts for probability values for symptoms and diseases (Paragraph 0062-0064) and emergency values for the symptoms and diseases (risk assessment, Paragraph 0013, 0016, 0055, 0063, 0066), from a disease-centric knowledge base graph (electronic checklist and database, Paragraph 0011-0014, 0023, 0063-0065); navigating the symptom-centric decision tree (Paragraph 0011-0012, 0051, 0061, 0063-0064, see decision trees of Fig. 14-17), using a processor (computer, network, handheld device, etc., Paragraph 0012, 0018, 0064, 0070), based on information provided by a user (user input/interaction, Paragraph 0013-0014, 0051-0053, 0059), to determine a disease (Abstract, Paragraph 0012, 0023, 0053, 0064, 0066); determining a treatment for the user (Abstract, Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26), based on the determined disease, using the symptom-centric decision tree (Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26); and providing the treatment to the user based on the determined disease (authorizing/providing treatment output, Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26).
Regarding Claim 2,  Moore discloses a method for treating a disease (Abstract, Paragraph 0012, 0023), further wherein building the symptom-centric decision tree from the disease-centric knowledge base graph (Paragraph 0011-0014, 0023, 0051, 0061 0063-0065) uses a combination of the probability values and emergency values to determine features and variables of the symptom-centric decision tree (probabilities and risk assessment, Paragraph 0013, 0016, 0051, 0055, 0062-0066).  
Regarding Claim 3, Moore discloses a method for treating a disease (Abstract, Paragraph 0012, 0023),further comprising refining the disease-centric knowledge base graph to capture structural relationships between symptoms and between diseases before building the symptom-centric decision tree (conditional probabilities and relationships using logical progressions and dynamic modifications, Paragraph 0012, 0014, 0020, 0024, 0051, 0055, 0062-0066).  
Regarding Claim 5, Moore discloses a method for treating a disease (Abstract, Paragraph 0012, 0023), further wherein refining the disease-centric knowledge base graph comprises introducing a treatment (Abstract, Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26) that is associated with a plurality of symptoms of the disease-centric knowledge base graph that identify a plurality of diseases of the disease-centric knowledge base graph (plurality of possible identifications/steps/ treatments, Paragraph 0011-0013, 0024, 0051, 0061-0064, 0069).  
Regarding Claim 7, Moore discloses a method for treating a disease (Abstract, Paragraph 0012, 0023), further wherein building the symptom-centric decision tree comprises determining symptom and disease weights based on the probability values and the emergency values (conditional probabilities/risk assessment using logical progressions and dynamic modifications based on weighting/thresholds, Paragraph 0012, 0014, 0020, 0024, 0051, 0055, 0062-0066).  
Regarding Claim 10, Moore discloses a method for treating a disease (Abstract, Paragraph 0012, 0023), further wherein navigating the symptom-centric decision tree (Paragraph 0011-0012, 0051, 0061, see decision trees of Fig. 14-17) comprises performing a conversational inquiry  that presents the user with questions (user input/interaction, Paragraph 0013-0014, 0018, 0051-0053, 0059, see 73, 74, 68, Fig. 21) corresponding to symptom information at nodes of the symptom-centric decision tree (Paragraph 0013-0014, 0061-0066) and records responsive information provided by the user (Abstract, Paragraph 0018-0020, 0024, 0052, 0059, 0064).  
Regarding Claim 11, Moore discloses a non-transitory computer readable storage medium comprising a computer readable program (computer, network, handheld device, databases, etc., Paragraph 0012, 0018, 0050, 0059, 0064, 0070) for treating a disease (Abstract, Paragraph 0012, 0023), wherein the computer readable program when executed on a computer causes the computer to perform the steps (Paragraph 0012, 0018, 0050, 0059, 0064, 0070) of building a symptom-centric decision tree (Paragraph 0011-0012, 0051, 0061, see decision trees of Fig. 14-17),  which accounts for probabilities for symptoms and diseases (Paragraph 0062-0064) and emergency values for the symptoms and diseases (risk assessment, Paragraph 0013, 0016, 0055, 0063, 0066), from a disease- centric knowledge base graph (electronic checklist and database, Paragraph 0011-0014, 0023, 0063-0065); navigating  the symptom-centric decision tree (Paragraph 0011-0012, 0051, 0061, 0063-0064, see decision trees of Fig. 14-17), using a processor (computer, network, handheld device, etc., Paragraph 0012, 0018, 0064, 0070),
based on information provided by a user (user input/interaction, Paragraph 0013-0014, 0051-0053, 0059), to determine a disease (Abstract, Paragraph 0012, 0023, 0053, 0064, 0066); determining a treatment for the user (Abstract, Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26), based on the determined disease, using the symptom-centric decision tree (Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26);  and providing the treatment to the user based on the determined disease (authorizing/output of treatment, Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26) .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Zhong et al. (US Publication No. 2018/0011979, previously cited).
Regarding Claim 4, Moore discloses method for treating a disease (Abstract, Paragraph 0012, 0023), further wherein refining the disease-centric knowledge base graph comprises introducing a manifestation that consists of a plurality of symptoms of the disease-centric knowledge base graph (Paragraph 0011-0014, 0023, 0063-0065) that co-occur in association with a disease of the disease-centric knowledge-base graph with a logic-based relation (conditional probabilities and relationships using logical progressions and dynamic modifications, Paragraph 0012, 0014, 0020, 0024, 0051, 0055, 0062-0066).  However, Moore does not specifically disclose wherein associations between symptoms that co-occur in association with a disease are made with a logical “AND” relation. Zhong et al. teaches a computer system and automated method of creating and navigating flowcharts by querying a knowledge base graph based on input patient symptoms (Abstract, Claim 1, Paragraph 0020-0022 ) to determine a disease (Abstract, 345, Fig. 3, Paragraph 0028-0029, 0033), wherein associations between symptoms that co-occur in association with a disease are made with a logical “AND” relation (315, Fig. 3; 410, 425, Fig. 4; Paragraph 0029, multiple possible diseases/diagnoses are associated with a plurality of input symptoms using “AND” logic). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to include associations between symptoms that co-occur in association with a disease which are made with a logical “AND” relation, as taught by Zhong et al., in the method of treating a disease disclosed by Moore, in order to provide specific logic encoding to account for different diseases which may have the same symptoms, as also taught by Zhong et al. (Paragraph 0029, 0033, 0041). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of O’Connor et al. (US Publication No. 2019/0286661, previously cited).
Regarding Claim 6, Moore discloses method for treating a disease (Abstract, Paragraph 0012, 0023) including refining the disease-centric knowledge base graph (Paragraph 0011-0014, 0023, 0063-0065), but does not disclose introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases.  However, O’Conner et al. teaches a method of medical data integration and electronically navigating data (Abstract) wherein a parent-disease that is associated with a plurality of child-diseases in a data structure (parent/child node structure, Paragraph 0003-0005, 0027, 0029, 0031), and wherein a parent-disease is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases (Paragraph 0003-0005, 0027, 0029, 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases, as taught by O’Connor et al., in the method disclosed by Moore, in order to provide a more optimal assessment of results (for example, disease diagnosis) and improved data management, as also taught by O’Connor et al. (Paragraph 0003, 0004, 0029).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Salazar et al. (US Publication No. 2018/0218126, previously cited) .
Regarding Claim 8, Moore discloses a method for treating a disease (Abstract, Paragraph 0012, 0023), further wherein building the symptom-centric decision tree comprises determining symptom and disease weights based on the probability values and the emergency values (conditional probabilities/risk assessment using logical progressions and dynamic modifications based on weighting/thresholds, Paragraph 0012, 0014, 0020, 0024, 0051, 0055, 0062-0066), wherein each symptom and disease weight is a combination of a respective probability value and emergency value (Paragraph 0012, 0014, 0020, 0024, 0051, 0055, 0062-0066), but does not specifically disclose wherein the weight is linear combination. Salazar et al. teaches a computer system and automated method of traversing a knowledge graph to aid a diagnosis based on input symptoms (Abstract, Paragraph 0003) wherein each symptom and disease weight is based on a linear combination (Paragraph 0048, 0052-0053, 0056).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a linear combination of the weights, as taught by Salazar et al., in the method disclosed by Moore, in order to provide additional priority to diagnosis for diseases and associated symptoms that occur more frequently in a logical distribution, as also taught by Salazar et al. (Paragraph 0048, 0052-0053, 0056). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Gupta et al. (US Publication No. 2019/0192768, previously cited).
Regarding Claim 9, Moore discloses a method for treating a disease (Abstract, Paragraph 0012, 0023), further wherein building the symptom-centric decision tree comprises including building multiple branching decision trees (Paragraph 0011-0012, 0051, 0061, 0063-0064, see decision trees of Fig. 14-17), but does not specifically disclose building decision trees for early, middle, and late stages of diseases. Gupta et al. teaches a computer system and automated method of navigating data flowcharts (Abstract, Paragraph 0042-0043) including building decision trees based on early, middle, and late stages of diseases (data vectors that include various disease stage progression, Paragraph 0236, 0435). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include building decision trees for early, middle, and late stages of diseases, as taught by Gupta et al., in the method disclosed by Moore, in order to optimize the correlation of symptoms and probabilities for diagnosis of a particular disease based on severity or differences of potential treatments.

Claims 12, 13, 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Wilk (US Patent No. 5,544,651).
Regarding Claims 12 and 21, Moore discloses a system for treating a disease (Abstract, Paragraph 0016, 0023, 0055-0056, 0062), comprising: Page 4 of 16a hardware processor (computer, network, handheld device, databases, etc., Paragraph 0012, 0018, 0050, 0059, 0064, 0070): and a memory (computer, network, handheld device, databases, etc., Paragraph 0012, 0018, 0050, 0059, 0064, 0070), storing computer program code that, when executed by the hardware processor, implements: decision tree code that builds a symptom-centric decision tree (Paragraph 0011-0012, 0051, 0061, see decision trees of Fig. 14-17), which accounts for probabilities for symptoms and diseases (Paragraph 0062-0064)  and emergency values for the symptoms and diseases (risk assessment, Paragraph 0013, 0016, 0055, 0063, 0066), from a disease-centric knowledge base graph (electronic checklist and database, Paragraph 0011-0014, 0023, 0063-0065), 
and navigates the  symptom-centric decision tree (Paragraph 0011-0012, 0051, 0061, 0063-0064, see decision trees of Fig. 14-17) based on information provided by a user (user input/interaction, Paragraph 0013-0014, 0051-0053, 0059), to determine a disease (Abstract, Paragraph 0012, 0023, 0053, 0064, 0066), and, treatment code that determines a treatment for the user (authorizing/providing treatment, Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26), based on the determined disease, using the symptom-centric decision tree (Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26), and providing the treatment to the user based on the determined disease (authorizing/output of treatment, Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26)   However, Moore does not specifically disclose wherein the system automatically triggers the administration of the treatment to the user based on the determined disease, or wherein providing the treatment includes triggering release of medicine through an intravenous route or by injection. Wilk teaches system (system of Fig. 1, Col. 5, Lines 10-42) including computing/logic structural elements for determining and treating a disease based on input symptom parameters (Abstract), wherein the system automatically triggers the administration of the treatment to the user based on the determined disease status (Abstract, Col. 2, Lines 10-26, 40-55, Col. 1, Lines 45-65), and wherein providing the treatment includes triggering release of medicine through an intravenous route or by injection (Col. 2, Lines 25-40, 50-57, Col. 1, Lines 55-67, Col. 13, Lines 35-43, Claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system to automatically trigger the administration of the treatment to the user based on the determined disease, or provide the triggering of release of medicine through an intravenous route or by injection, as taught by Wilk, in the system and method disclosed by Moore, in order to immediately and automatically provide treatment to the patient to provide a relief of symptoms more promptly, and without danger of disease progression/worsening symptoms, as also taught by Wilk (Col. 2, Lines 48-56, Col. 1, Lines 25-45). 

Regarding Claim 13, Moore discloses a system further wherein the decision tree code further builds the symptom-centric decision tree from the disease-centric knowledge base graph (Paragraph 0011-0014, 0023, 0051, 0061 0063-0065) using a combination of probability values and emergency values to determine features and variables of the symptom-centric decision tree (probabilities and risk assessment, Paragraph 0013, 0016, 0051, 0055, 0062-0066).  
Regarding Claim 14, Moore discloses a system for treating a disease (Abstract, Paragraph 0016, 0023, 0055-0056, 0062), wherein the decision tree code further refines the disease-centric knowledge base graph to Page 5 of 16capture structural relationships between symptoms and between diseases before building the symptom-centric decision tree (conditional probabilities and relationships using logical progressions and dynamic modifications, Paragraph 0012, 0014, 0020, 0024, 0051, 0055, 0062-0066).  
Regarding Claim 16, Moore discloses a system for treating a disease (Abstract, Paragraph 0016, 0023, 0055-0056, 0062), further wherein the decision tree code further introduces a treatment to the disease-centric knowledge base that is associated with a plurality of symptoms of the disease-centric knowledge base graph that identify a plurality of diseases of the disease-centric knowledge base graph (plurality of possible identifications/steps/ treatments, Paragraph 0011-0013, 0024, 0051, 0061-0064, 0069).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Wilk, further in view of Zhong et al.
Regarding Claim 15, Moore discloses a system for treating a disease (Abstract, Paragraph 0012, 0023), further wherein the decision tree code (Paragraph 0011-0012, 0051, 0061, See decision trees of Fig. 14-17) introduces a manifestation to the disease-centric knowledge base graph that consists of a plurality of symptoms of the disease-centric knowledge base graph (Paragraph 0011-0014, 0023, 0063-0065) that co-occur in association with a disease of the disease-centric knowledge-base graph with a logic-based relation (conditional probabilities and relationships using logical progressions and dynamic modifications, Paragraph 0012, 0014, 0020, 0024, 0051, 0055, 0062-0066).  However, Moore and Wilk in combination do not specifically disclose wherein associations between symptoms that co-occur in association with a disease are made with a logical “AND” relation. Zhong et al. teaches a computer system and automated method of creating and navigating flowcharts by querying a knowledge base graph based on input patient symptoms (Abstract, Claim 1, Paragraph 0020-0022 ) to determine a disease (Abstract, 345, Fig. 3, Paragraph 0028-0029, 0033), wherein associations between symptoms that co-occur in association with a disease are made with a logical “AND” relation (315, Fig. 3; 410, 425, Fig. 4; Paragraph 0029, multiple possible diseases/diagnoses are associated with a plurality of input symptoms using “AND” logic). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to include associations between symptoms that co-occur in association with a disease are made with a logical “AND” relation, as taught by Zhong et al., in the system and method of treating a disease disclosed by Moore and Wilk in combination, in order to provide specific logic encoding to account for different diseases which may have the same symptoms, as also taught by Zhong et al. (Paragraph 0029, 0033, 0041).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Wilk, further in view of O’Connor et al. 
Regarding Claim 17, Moore discloses a system and method for treating a disease (Abstract, Paragraph 0012, 0023) including refining the disease-centric knowledge base graph (Paragraph 0011-0014, 0023, 0063-0065) with the decision tree code, but does not disclose introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases.  However, O’Conner et al. teaches a system and method of medical data integration and electronically navigating data wherein a parent-disease that is associated with a plurality of child-diseases in a data structure (parent/child node structure, Paragraph 0003-0005, 0027, 0029, 0031), and wherein a parent-disease is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases (Paragraph 0003-0005, 0027, 0029, 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases, as taught by O’Connor et al., in the system and method disclosed by Moore and Wilk in combination, in order to provide a more optimal assessment of results (for example, disease diagnosis) and improved data management, as also taught by O’Connor et al. (Paragraph 0003, 0004, 0029).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Wilk, further in view of Gupta et al. 
Regarding Claim 18, Moore discloses a system and method for treating a disease (Abstract, Paragraph 0012, 0023), further wherein the decision tree code builds multiple branching decision trees (Paragraph 0011-0012, 0051, 0061, 0063-0064, see decision trees of Fig. 14-17), but does not specifically disclose building decision trees for early, middle, and late stages of diseases. Gupta et al. teaches a computer system and automated method of navigating data flowcharts (Abstract, Paragraph 0042-0043) including building decision trees based on early, middle, and late stages of diseases (data vectors that include various disease stage progression, Paragraph 0236, 0435). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include building decision trees for early, middle, and late stages of diseases, as taught by Gupta et al., in the system and method disclosed by Moore and Wilk in combination, in order to optimize the correlation of symptoms and probabilities for diagnosis of a particular disease based on severity or differences of potential treatments.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Wilk, further in view of Salazar et al.
Regarding Claim 19, Moore discloses a system and method for treating a disease (Abstract, Paragraph 0012, 0023), further wherein building the symptom-centric decision tree using decision tree code comprises determining symptom and disease weights based on the probability values and the emergency values (conditional probabilities/risk assessment using logical progressions and dynamic modifications based on weighting/thresholds, Paragraph 0012, 0014, 0020, 0024, 0051, 0055, 0062-0066), wherein each symptom and disease weight is a combination of respective probability values and emergency values (Paragraph 0012, 0014, 0020, 0024, 0051, 0055, 0062-0066), but does not specifically disclose wherein the weight is linear combination. Salazar et al. teaches a computer system and automated method of traversing a knowledge graph to aid a diagnosis based on input symptoms (Abstract, Paragraph 0003) wherein each symptom and disease weight is based on a linear combination (Paragraph 0048, 0052-0053, 0056).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a linear combination of the weights, as taught by Salazar et al., in the method and system disclosed by Moore and Wilk in combination, in order to provide additional priority to diagnosis diseases and associated symptoms that occur more frequently in a logical distribution, as also taught by Salazar et al. (Paragraph 0048, 0052-0053, 0056).

Response to Arguments
The Applicant's arguments filed in the Response filed 30 October 2020 have been fully considered.
The previous 35 USC 112(f)/pre-AIA  sixth paragraph interpretation has been overcome due to the removal of the limitation “treatment module” in the claims.
The previous 35 USC 112(a)/pre-AIA  first paragraph and 35 USC 112(b)/pre-AIA  second paragraph rejections have been withdrawn due to the Applicant’s amendments to Claims 1-6, 9, and 11-19 together with the persuasive arguments filed by the Applicant (see Pages 10-13 of Response). However, new 35 USC 112(b)/pre-AIA  second paragraph rejections and Claim Objections have been made above due to the Applicant’s amendments.  
The previous 35 USC 101 rejections of Claims 11-20 have been withdrawn due to the Applicant’s amendments to these claims which now require practical applications of specialized treatment steps, and also additional structural elements that are sufficient to amount to significantly more than the judicial exception. However, the 35 USC 101 rejections have NOT been withdrawn for Claims 1-10. Claims 11-19 and 21 provide additional structure regarding the specific computer and treatment system, and therefore are NOT directed to an abstract idea. Although the Applicant argues that these claims have been similarly amended (see Pages 9-10 of Response), Claims 1-10 have not been amended to amount to more than an abstract idea. Claim 1 recites a method for treating a disease comprising building a symptom-centric decision tree, navigating the symptom-centric decision tree, and providing treatment based on the determined disease. This is merely a mental process, because it is akin to having a doctor performing a medical diagnosis of a patient and mentally determining the likelihood of a patient’s disease based on his or her symptoms and telling the patient the diagnosis and possible treatments. For example, dependent Claim 10 recites using a “conversational inquiry” for symptom information. The only step that recites any specific structure is “navigating the symptom-centric decision tree using a processor based on information provided by a user”. However, the processor itself is a generic processor as disclosed in Specification Paragraph 40, and therefore this element is recited at a high level of generality and only provides conventional, well known computing functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application because the treatment step claimed is not a specific treatment step, but a generic one, and could encompass additional mental processes. In order for the claims to rise to being integrated into a practical application, the treatment step needs to claim specific treatment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because other than the treatment step, there are no other additional elements or concrete actions. Because the generic treatment step does not integrate into a practical application, it also does not amount to significantly more. The dependent Claims 2-10 only add additional limitations to the decision tree part of the independent Claim 10, and thus amount to extrasolution activities that may also be performed mentally. Therefore Claims 1-10 remain rejected under 35 USC 101.
The Applicant’s arguments with respect to the previous 35 USC 103 rejections of Claims 1-19 as amended and now new Claim 21 (see Pages 14-16 of Response) have been fully considered. The Applicant specifically argues that the previously cited Zhong et al. or Bagchi references do not disclose all of the elements of independent Claims 1, 11, and 12 as amended. However, these arguments are moot due to the new grounds of rejection made above with respect to the addition of new references Moore and Wilk. No additional specific arguments were made with respect to the dependent Claims 2-10 or 13-19, or with respect to the previously cited O’Connor, Salazar, or Gupta references.
Therefore, Claims 1-19 and 21 are rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792